326 F.2d 400
Max ROSEN, Plaintiff-Appellant,v.DISTRICT COUNCIL NO. 9 OF NEW YORK CITY OF the BROTHERHOODOF PAINTERS, DECORATORS AND PAPERHANGERS OF AMERICA, MartinRarback as Secretary-Treasurer of District Council No. 9 ofNew York City, and Louis Caputo, as President of DistrictCouncil No. 9 of New York City, Defendants-Appellees.
No. 244, Docket 27032.
United States Court of Appeals Second Circuit.
Argued Jan. 9, 1964.Decided Jan. 9, 1964.

Burton H. Hall, New York City, for plaintiff-appellant.
George Pollack, New York City (Michael A. Buonora, New York City, on the brief), for defendants-appellees.
Before LUMBARD, Chief Judge, and KAUFMAN and MARSHALL, Circuit Judges.
PER CURIAM.


1
In open court we dismiss this appeal from the order of the district court, dated June 8, 1961, denying the plaintiff's application for a temporary injunction to enjoin the defendants from denying to plaintiff certain privileges of membership in the union following a decision of a trial board finding him guilty of charges that he violated provisions of the Brotherhood Constitution.  We dismiss because of the delay in prosecuting the appeal.


2
Ordinarily there is no point in an appellate court reviewing the action of the district court in the denial of a temporary injunction after more than two years have elapsed.  That is the situation here.  Moreover, this case, involving important questions of law, admittedly comes to us on an incomplete record, and since Judge Levet's opinion our court on April 18, 1963 filed its opinion in Salzhandler v. Caputo, 2 Cir., 316 F.2d 445, cert. denied, 84 S. Ct. 344.  There would be no point in our considering an appeal with respect to the merits on such a record made so long ago.


3
We have no doubt that, upon appropriate application by the plaintiff, the district court will expedite the hearing and determination of this case, especially in view of the fact that the plaintiff's union membership is subject to the curtailment of certain privileges until December 1965, five years from the decision of the trial board.


4
Appeal dismissed.